Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Johns on 1/7/2021.
The application has been amended as follows: 



Claim 1:
A method of installing an insert on a panel, the panel including a panel aperture that extends through the panel, the insert including a sleeve and a plug, the method comprising: (a) inserting a central portion of the sleeve into the panel aperture so that a flange of the sleeve opposes a first side of the panel, the central portion of the sleeve extending from the flange of the sleeve; (b) inserting a central portion of the plug into the panel aperture so that a flange of the plug opposes a second side of the panel that is opposite the first side, the central portion of the plug extending from the flange of the plug; and (c) pressing at least one of the plug and the sleeve into sliding engagement with the other of the plug and the sleeve until the plug and the sleeve are in an installed said extension of the central portion of the sleeve extending toward the flange of the plug, and wherein the flange of the plug defines a first aperture extending through the flange of the plug and into a plug cavity defined by the central portion of the plug.

Claim 14:
The method according to Claim 1, wherein the plug cavity defines a recess proximate the distal end of the plug n insert flange adapted for engagement within the recess. 

Claim 18:
The method according to Claim 1, wherein the first aperture 

Claim 19:
A method of installing an insert on a panel, the panel including a panel aperture that extends through the panel, the insert including a sleeve and a plug, the method comprising: (a) inserting a central portion of the sleeve into the panel aperture so that a flange of the sleeve opposes a first side of the panel, the central portion of the sleeve extending from the flange of the sleeve; (b) inserting a central portion of the plug into said extension of the central portion of the sleeve extending toward the flange of the plug; (d) inserting a fastener through a first aperture, the first aperture defined by either the flange of the plug or the flange of the sleeve and being open to an exterior of the panel when the plug and the sleeve are in the installed condition; and (e) attaching the fastener to the insert.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: GB 2017857 (‘857) discloses 
A method of installing an insert on a panel, the panel 10 including a panel aperture that extends through the panel, the insert including a sleeve (lower of two insert members) and a plug (upper of two insert members, p. 2, line 15-21, fig 2), the method comprising: (a) inserting a central portion 24 of the sleeve into the panel aperture 18 so that a flange 24 of the sleeve opposes a first side of the panel, the central portion of the sleeve extending from the flange of the sleeve; (b) inserting a central portion 34 of the plug into the panel aperture so that a flange 46 of the plug opposes a second side of the panel that is opposite the first side, the central portion of the plug extending from the flange of the plug; and (c) pressing at least one of the plug and the sleeve into sliding engagement with the other of the plug and the sleeve until the plug and the sleeve are in an installed condition, wherein when in the installed condition, a distal end of the plug is received into a sleeve cavity (cavity between outer surface of central portion of the sleeve and inner vertical surface of panel – fig 2) defined by the central portion of the sleeve and and wherein the flange of the plug defines a first aperture extending through the flange of the plug and into a plug cavity defined by the central portion of the plug (p. 2 line 3-81, fig 2).

GB 2210403 (‘403) discloses inserting an insert into a through hole in a panel, wherien a plurality of resilient beams 15 
a plurality of resilient beams defined by an extension of the central portion6  of the sleeve 7 are elastically deflected by a wall 10 of the central portion 3 of the plug 4 (fig 3-6, p. 4. Last para though p. 8 first para). However, neither ‘857 nor ‘403 discloses said extension of the central portion of the sleeve extending toward the flange of the plug.  Rather, ‘857 discloses the extension extending toward the flange of the sleeve.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748